Title: James Madison to Albert Gallatin, 20 March 1827
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Mar: 20. 1827
                            
                        
                        It is probably not unknown to you that the Visitors of the University of Virginia, anxious to procure for it
                            Professors, with higher qualifications than might be attainable here, had recourse for a supply in part to Great Britain.
                            They had the good fortune to engage five, all of whom have answered their expectations. One of them, however, Mr. Key
                            professor of Mathematics, though friendly to the Institution and to the Country, is so anxious to return with his family
                            that he has been released from his contract which obliged him to remain with us for five years. We are consequently under
                            the necessity of looking out for a Successor; and it being uncertain whether we shall succeed at home, I take the liberty
                            in behalf of the Visitors, of requesting the aid of your enquiries, where they were so successful before. The terms on
                            which the present foreign Professors entered the University, were that they should have a Salary of $1500 per annum, with
                            fees from their pupils of $50 - 30 - 20 fifty, thirty, twenty each, as they might enter 1. 2. or more schools; and
                            be allowed a suitable Pavillion free of rent. The Mathematical School has been one of those most numerously attended. It
                            will be expected, as in the former instances, that a new Professor should be bound to continue in his station for five
                            years.
                        What I have particularly to ask is that you will be so kind as to avail yourself of the best opportunities
                            you may have, of ascertaining whether a suitable character can be obtained on those terms, and that you favor us with the
                            information with as little delay as possible.
                        In the meantime it will be our duty to see what prospect may exist at home; keeping the door open as long as
                            may be for any option presented from abroad, and not losing sight of the possibility that no such option may be presented.
                        Mr. Key’s term expires on the 20th of July, from which date there will be a vacation till the 1st. of
                            September; and again a recess from the 15th. to the 31st. of December. It is much to be wished that the vacant chair could
                            be filled before the end of the vacation; but it will be better to wait until the end of the Recess, than not to have it
                            well filled; the mathematical Class being provided for as well as we can during the period from the 1st. of Sepr. to the
                            last of December. On the 10th. of July there will be a periodical meeting of the Visitors lasting till the 20th: by which
                            time it will be better known what are our prospects in this Country, and we may perhaps have some lights from you as to
                            those in G. B.; possibly some decisive communication on the subject. I mention all these
                            circumstances, because they will be of use in the enquiries and negociations to which the object with which we trouble you
                            may lead.
                        It being possible that the Resignation of Mr. Key may produce a translation from the Chair of Natural
                            Philosophy, you will do an additional favor by extending your enquiries as to a fit character for that professorship.
                        Among the Mathematical names that may come into our consideration is that of Mr. Hassler, of whom I believe
                            you have more knowledge than any one we can consult. He has the reputation of being an able Mathematician, and has lately
                            published a work on Trigonometry of which Mr. Key as well as others regard as a favorable specimen of his scientific powers.
                            But it is very material to know whether there be joined to these, other points of character external & internal
                            essential to a good manager of youth & a good associate in the administration of an University. My slight
                            interview with him left an impression that his articulation and enunciation were not advantageous. These defects, however,
                            tho’ not to be disregarded are not so serious in a mathematical, as in some other professorships.
                        I am sorry to be obliged to say that the number of Students is as yet considerably short of that of the last
                            year. The fact is explained by the uncontrouled extravagance of the Students, and the unexampled difficulty of providing
                            pecuniary means, which have prevented the return of a large number, since the recess. The new and effectual guards adopted
                            by the Visitors at their last Session, have removed the first evil; as well as otherwise greatly improved the discipline of
                            the Institution. As a proof of both, a large proportion of the present Students are new Comers, avowedly in consequence of
                            the new regulations; so that notwithstanding the actual decrease from 170 to less than 120, the estimate of their future
                            numbers, is more flattering than heretofore.
                        Mrs. M. & myself had promised ourselves the opportunity of welcoming you with Mrs. Gallatin &
                            your daughter at our domicil before you again crossed the Atlantic. We will not abandon the hope of that pleasure at some
                            future day, assuring you both that in the meantime we cherish all the affectionate regards we have ever professed for you!
                        
                            
                                James Madison
                            
                        
                    